 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    PATRICK BLACKSHIRE,                                No. 2:19-cv-1306-EFB P
11                        Plaintiff,
12              v.                                       ORDER
13    SACRAMENTO COUNTY SHERIFF, et
      al.,
14
                          Defendants.
15

16

17          Plaintiff, who proceeds without counsel in this action brought pursuant to 42 U.S.C.

18   § 1983, has a filed an application to proceed in forma pauperis. ECF No. 2.

19                                 Application to Proceed In Forma Pauperis

20          The court has reviewed plaintiff’s application and finds that it makes the showing required

21   by 28 U.S.C. § 1915(a)(1).1 Accordingly, plaintiff’s request to proceed in forma pauperis is

22   granted.2

23
            1
               The showing, not typically difficult to adjudicate, was a close call in this instance.
24   Plaintiff’s answers on the application form were cursory. See, e.g., ECF No. 2 at 2 (Plaintiff,
     after being asked to list and describe his monthly expenses, answered only “too much.” After
25   being asked to list his dependents, he wrote only “various.”). Nevertheless, plaintiff indicates
26   that he is on Social Security Income, has an outstanding debt total of eight thousand dollars, and
     is not currently earning any wages. Id. at 1-2. Thus, the showing has been met.
27
            2
             Plaintiff’s address indicates that, as of the time of this filing, he is no longer incarcerated.
28   Thus, no separate collection order to a custodial agency will issue.
                                                         1
 1                                                   Screening
 2           I.      Legal Standards
 3           Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the
 4   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on
 5   which relief may be granted, or seeks monetary relief against an immune defendant.
 6           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,
 7   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
 8   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 9   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
10   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff's obligation to provide the ‘grounds’ of
11   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
12   a cause of action's elements will not do. Factual allegations must be enough to raise a right to
13   relief above the speculative level on the assumption that all of the complaint's allegations are
14   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
15   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
16   Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).
17           In reviewing a complaint under this standard, the court must accept as true the allegations
18   of the complaint in question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740
19   (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all doubts in
20   the plaintiff's favor, Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must
21   satisfy the pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule
22   8(a)(2) “requires a complaint to include a short and plain statement of the claim showing that the
23   pleader is entitled to relief, in order to give the defendant fair notice of what the claim is and the
24   grounds upon which it rests.” Twombly, 550 U.S. at 562-563 (2007).
25           II.     Analysis
26           Plaintiff’s complaint fails to present a “short and plain statement of [his] claim” as
27   required by the Federal Rules of Civil Procedure. See Fed. R. Civ. P. Rule 8 (a)(2). The
28   complaint runs to sixty-three pages and much of it is comprised of hand-written documents that
                                                          2
 1   are – owing either to faded ink, poor hand-writing, or both – impossible to parse. Nevertheless,
 2   the court is able to glean that plaintiff is pursuing several different claims related to his
 3   confinement at the Sacramento County Jail, none of which are either adequately plead or
 4   sufficiently related.
 5           First, plaintiff alleges that unidentified officers ignored his requests for grievance forms.
 6   ECF No. 1 at 19. Plaintiff also states, though it is unclear how it is related to his lack of
 7   grievance forms, that: (1) he was not allowed to use the facility day room; (2) inmate killings are
 8   on the rise; and (3) that the doors and windows of his cell were covered. Id.
 9           Next and in a separate claim, he makes vague references to officers: (1) intercepting mail
10   from his family; (2) placing him in a cell with another inmate who made him feel unsafe; and (3)
11   subjecting him to threats of “felony gassing,” though this term is never satisfactorily explained.
12   Id. at 20. Plaintiff lists all of these issues as part of one claim and, by way of the check the box
13   form which asks the claimant to identify the issue involved, indicated that this claim implicates:
14   (1) a lack of basic necessities; (2) interference with his mail; (3) a threat to safety; (4) interference
15   with the exercise of his religion; and (5) retaliation. Id. The form specifically advises the
16   claimant, in bold type, to select only one issue. Id.
17           Finally, plaintiff alleges that his rights, including “sovereign citizen rights,” were violated
18   when jail officials did not allow him access to a phone, money, or checks after his arrest. Id. at
19   21. Plaintiff states that various other unspecified rights were violated and that this claim is “not
20   limited to the stated facts.” Id.
21           The complaint as articulated, fails to state any cognizable claims. Plaintiff has not alleged
22   facts which, if presented to any defendant, would adequately put them on notice as to what claims
23   are being brought against them. Further, plaintiff is advised that, to the extent he is suing
24   multiple defendants (which, from the caption of his complaint, he appears to be), he may not
25   bring multiple, unrelated claims against them. See George v. Smith, 507 F.3d 605, 607 (7th Cir.
26   2007) (“[M]ultiple claims against a single party are fine, but . . . [u]nrelated claims against
27   different defendants belong in different suits . . . .”). Plaintiff will be given leave to amend to
28   address the deficiencies identified herein.
                                                          3
 1             III.   Leave to Amend
 2             Plaintiff is cautioned that any amended complaint must identify as a defendant only
 3   persons who personally participated in a substantial way in depriving him of his constitutional
 4   rights. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the
 5   deprivation of a constitutional right if he does an act, participates in another’s act or omits to
 6   perform an act he is legally required to do that causes the alleged deprivation). Plaintiff may also
 7   include any allegations based on state law that are so closely related to his federal allegations that
 8   “they form the same case or controversy.” See 28 U.S.C. § 1367(a).
 9             The amended complaint must also contain a caption including the names of all defendants.
10   Fed. R. Civ. P. 10(a).
11             Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
12   George, 507 F.3d 605 at 607.
13             Any amended complaint must be written or typed so that it so that it is complete in itself
14   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
15   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
16   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
17   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
18   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
19   1967)).
20             Any amended complaint should be as concise as possible in fulfilling the above
21   requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of procedural or factual
22   background which has no bearing on his legal claims. He should also take pains to ensure that his
23   amended complaint is as legible as possible. This refers not only to penmanship, but also spacing
24   and organization. Plaintiff should carefully consider whether each of the defendants he names
25   actually had involvement in the constitutional violations he alleges. A “scattershot” approach in
26   which plaintiff names dozens of defendants will not be looked upon favorably by the court.
27   /////
28   /////
                                                         4
 1                                                Conclusion
 2          Accordingly, it is ORDERED that
 3          1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is GRANTED;
 4          2. Plaintiff’s complaint (ECF No. 1) is dismissed with leave to amend within 30 days of
 5   service of this order; and
 6          3. Failure to file an amended complaint that complies with this order may result in the
 7   dismissal of this action for the reasons stated herein.
 8   DATED: April 6, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         5
